Citation Nr: 0532417	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than December 21, 
2001, for a compensable rating for a left thigh shell 
fragment wound scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to February 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 Chicago 
Department of Veterans Affairs (VA) Regional Office (RO) 
decision which increased the rating for the veteran's left 
thigh shell fragment wound (sfw) scar to 10 percent, 
effective December 21, 2001.  The veteran seeks an earlier 
effective date for the award.  The case was before the Board 
in December 2003 and April 2005, when it was remanded for 
additional development.  In July 2005, the veteran appeared 
at a Travel Board hearing before the undersigned.  
Unfortunately, the tape of the hearing was either inaudible 
or destroyed, and thus a transcription could not be made.  In 
an August 2005 letter from the Board, the veteran was 
notified that a transcription of July 2005 hearing could not 
be made, and he was offered the opportunity to appear for 
another hearing.  The letter informed him that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume that he did not want a hearing and would proceed 
accordingly.  In correspondence received in September 2005, 
the veteran stated that he did not desire another Travel 
Board hearing.  

At the July 2005 hearing the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  The RO has not yet adjudicated this matter, and it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed June 18, RO decision denied the veteran's 
claim seeking a compensable rating for his left thigh sfw 
scar.

2.  The veteran's next claim seeking an increased rating for 
his sfw scar was received December 21, 2001; based on 
subsequent VA examination findings, a 10 percent rating was 
assigned from that date.  

3.  During the one year period prior to December 21, 2001, it 
was not factually ascertainable from the record that the left 
thigh sfw scar had manifestations warranting a compensable 
rating.  


CONCLUSION OF LAW

An effective date earlier than December 21, 2001 for a 
compensable rating for the veteran's left thigh sfw scar is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §  3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was properly (See VAOPGCPREC 8-2003 (Dec. 2003)) 
provided VCAA notice on the "downstream" issue of the 
effective date for the increased rating in April 2004 
correspondence from the RO, and in an October 2004 statement 
of the case (SOC).  He was notified (in the April 2004 
correspondence and in the October 2004 SOC) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the March 2002 decision, an SOC 
issued in November 2002, and the October 2004 SOC informed 
the veteran of what the evidence showed, and the April 2004 
correspondence and the October 2004 SOC informed him of the 
controlling law and regulations.  He was advised in the April 
2004 correspondence, and in the and the October 2004 SOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The April 2004 correspondence and the October 2004 
SOC specifically advised him of what the evidence must show 
to establish entitlement to an earlier effective date for the 
10 percent rating, and what information or evidence VA needed 
from him.  The RO asked him to submit, or provide releases 
for VA to obtain, any pertinent records.  He was expressly 
asked to let VA know "[i]f there is any other evidence or 
information that you think will support your appeal," and to 
send to VA any evidence or information in his possession that 
pertains to his claim.  (See April 28, 2004 letter).  
Everything submitted to date has been accepted for the record 
and considered.  

VA has obtained all records it could obtain.  The veteran was 
examined by VA.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Notably 
also, given what is needed to establish an earlier effective 
date, the disposition will rest essentially on what is 
already of record.  The critical facts are not in dispute.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield, supra; Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



Background

The veteran contends that the effective date for the 10 
percent rating for his left thigh sfw scar should be 
retroactive to February 4, 1969 (the day after the date of 
his separation from service), as medical evidence reflects 
that the symptoms and severity of the scar met the criteria 
for a compensable rating as of that date.  He also asserts 
that at the time of his discharge from service he was not 
aware that he was entitled to any VA disability benefits.  

The veteran's initial application for service connection for 
a left leg sfw was received in February 1969.  Service 
medical records reflect that he sustained a penetrating wound 
of the left thigh when he was hit by shrapnel from an enemy 
grenade in January 1968.  He was hospitalized for the injury 
and was awarded the Purple Heart.  The service records show 
that there was no artery or nerve involvement, and reflect 
that convalescence was uneventful.  A February 1969 report of 
medical history on the veteran's separation from service, and 
a corresponding report of examination, are negative for 
complaints, clinical findings, or diagnosis related to a left 
thigh wound.  

On VA examination in April 1969, the veteran reported that 
there were retained foreign bodies in his left thigh.  
Examination revealed a well-healed scar, one-quarter inch in 
diameter, on the posterior aspect of the lower half of the 
left thigh.  Leg raising and squatting motions were normal, 
and there was no limitation of motion of the left leg.  X-
rays were ordered, but the veteran failed to report for the 
studies.  

In July 1969, the RO granted service connection for a left 
thigh sfw scar, rated noncompensable, effective February 4, 
1969.  The veteran did not appeal that decision, and it 
became final.  

In May 1974 the veteran sought an increase in the rating for 
his service-connected sfw scar.  In a May 1974 decision the 
RO denied a compensable rating for the scar.  He did not 
appeal that determination.  He again sought an increase in 
the rating in March 1992, and by June 18, 1992 letter the RO 
advised him that he had a year to submit evidence 
substantiating his claim, and that otherwise the claim would 
be denied.  He did not respond.  

The veteran's most recent application for an increased rating 
for the left thigh sfw scar was received on December 21, 
2001.  He was examined by VA in March 2002, when there was 
moderate tenderness to deep palpation over the mid posterior 
thighs, more so on the left thigh than the right.  The 
examiner expressly noted that there were no residual scars or 
muscle residuals related to the shrapnel injury.  As the 
veteran complained of retained shrapnel in the left posterior 
thigh, X-ray studies were ordered, and showed a soft tissue 
metallic density about the mid-left thigh.  The diagnosis was 
grenade injury with shrapnel to the left posterior thigh.

Based on the VA examination findings, the RO increased the 
rating for the sfw scar to 10 percent, effective December 21, 
2001, the date the most recent claim for an increased rating 
was received.  

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase (emphasis added) will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992). An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

Unappealed rating decisions are final as to determinations 
based on the evidence of record at the time of the decisions.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  

At the outset, it is noteworthy that the veteran did not 
appeal the July 1969, May 1974, and June 1992 RO decisions 
which assigned a noncompensable rating for the sfw scar and 
denied claims for increase.  In the absence of clear and 
unmistakable error (and none is alleged), those decisions are 
final based on the evidence of record at the time of each, 
and are legal bars to an effective date prior to the date of 
each.  See 38 U.S.C.A. § 7105.  Hence, any effective date 
assigned for the 10 percent rating may be no earlier than the 
date of the June 18, 1992 RO decision.  [Unless there was 
evidence constructively of record at the time of that 
decision that was not considered in the decision; no such 
evidence is suggested by the record or alleged.]  

Following the June 18, 1992 RO decision by letter, the 
veteran's next claim for an increased rating for the sfw scar 
was received on December 21, 2001.  Based on findings on a 
subsequent (March 2002) VA examination, including X-ray 
studies showing a retained foreign body, the RO increased the 
rating to 10 percent effective from December 21, 2001, the 
date of receipt of the veteran's claim.  Under the 
controlling law and regulations, the Board must review the 
evidence dating back one year from December 21, 2001 to 
determine whether there was an earlier date as of which, 
within one year prior to the claim, an increase in disability 
was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2); and see Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Here, during the period between June 1992 and December 21, 
2001 there is absolutely no competent (medical) evidence in 
the record pertaining to the sfw, and the veteran has not 
alleged that any such evidence exists.  Notably, the 
increased rating was based on evidence added to the record 
after the December 21, 2001 claim for increase was received.  
Consequently, under the law and regulations outlined above 
the earliest possible date for the 10 percent rating at issue 
is December 21, 2001, the date the veteran's claim for 
increase was received.  

As for the veteran's claim that the increased rating should 
be retroactive to the day following the date of his 
separation from service because symptoms of the sfw have 
remained essentially unchanged throughout that time, it was 
noted above that prior RO final decisions constitute legal 
bars to an effective date prior to those decisions based on 
evidence of record at the time of those decisions, and 
specifically an effective date prior to June 18, 1992, the 
date of the last previous denial of a claim for increase.  It 
is also noteworthy incidentally that an X-ray on March 2002 
VA examination confirmed presence of a retained foreign body 
in the left thigh, and that the veteran had failed to report 
for X-rays ordered at the time of his initial VA examination 
in April 1969.  

In reaching this determination, the Board acknowledges that 
the VA is required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b).  However, that doctrine does not apply 
here, as the preponderance of the evidence is against the 
claim.  





ORDER

An effective date earlier than December 21, 2001, for a 
compensable rating for a left thigh sfw scar is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


